DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Interview Summary
The Applicant, the Examiner and the Supervisor of the Examiner were in attendance in the Interview on 11/5/2021.  The Interview was beneficial in clarifying the claim interpretation.  The Examiner explained in further detail the problems in interpretation of the Claims.  The Applicant took the time to further clarify their intentions with the claim language.  The Examiner contends that those clarifications are needed within the claim language in order for the claims to be interpreted in the manner as desired by the Applicant.  The Applicant acknowledged that possible claim clarification maybe needed and he would take this discussion into consideration when filing a response.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-14 & 16-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner contends that the Specification does not disclose how to determine a mapping transformation function.  To further explain the situation, the claims are drawn to determining a motion compensated location with a positional medical device in a body.  The determination of the mapping transformation function was made by the reference medical device, which then in turn applied the mapping transformation to the positional medical device in order to compare the positional medical device to the reference medical device.  It is not disclosed specifically how the determination is made from the inputs of the reference locations and the claimed outputs.  

Based on the following definitions from Wolfram MathWorld:
transformation1 - A transformation 
    PNG
    media_image1.png
    15
    9
    media_image1.png
    Greyscale
 (a.k.a., map, function) over a domain 
    PNG
    media_image2.png
    15
    11
    media_image2.png
    Greyscale
 takes the elements 
    PNG
    media_image3.png
    15
    37
    media_image3.png
    Greyscale
 to elements 
    PNG
    media_image4.png
    15
    55
    media_image4.png
    Greyscale
, where the range (a.k.a., image) of 
    PNG
    media_image1.png
    15
    9
    media_image1.png
    Greyscale
 is defined as

    PNG
    media_image5.png
    15
    211
    media_image5.png
    Greyscale



map2 - a map is a way of associating unique objects to every element in a given set. So a map 
    PNG
    media_image6.png
    15
    55
    media_image6.png
    Greyscale
 from 
    PNG
    media_image7.png
    15
    9
    media_image7.png
    Greyscale
 to 
    PNG
    media_image8.png
    15
    9
    media_image8.png
    Greyscale
 is a function 
    PNG
    media_image9.png
    15
    9
    media_image9.png
    Greyscale
 such that for every 
    PNG
    media_image10.png
    15
    31
    media_image10.png
    Greyscale
, there is a unique object 
    PNG
    media_image11.png
    15
    51
    media_image11.png
    Greyscale
. The terms function and mapping are synonymous for map.
function3 - A function is a relation that uniquely associates members of one set with members of another set. More formally, a function from 
    PNG
    media_image7.png
    15
    9
    media_image7.png
    Greyscale
 to 
    PNG
    media_image8.png
    15
    9
    media_image8.png
    Greyscale
 is an object 
    PNG
    media_image9.png
    15
    9
    media_image9.png
    Greyscale
 such that every 
    PNG
    media_image10.png
    15
    31
    media_image10.png
    Greyscale
 is uniquely associated with an object 
    PNG
    media_image11.png
    15
    51
    media_image11.png
    Greyscale
. A function is therefore a many-to-one (or sometimes one-to-one) relation. The set 
    PNG
    media_image7.png
    15
    9
    media_image7.png
    Greyscale
 of values at which a function is defined is called its domain, while the set 
    PNG
    media_image12.png
    15
    53
    media_image12.png
    Greyscale
 of values that the function can produce is called its range. Here, the set 
    PNG
    media_image8.png
    15
    9
    media_image8.png
    Greyscale
 is called the codomain of 
    PNG
    media_image9.png
    15
    9
    media_image9.png
    Greyscale
.
Based on the state of the art at the date of filing, one of ordinary skill would have no direction or guidance for how to practice the invention.  The state of the art at the time of filing one of ordinary skill in the art would not understand how to define a mapping transformation function to achieve the claimed result.  A similar analysis can be applied to Claim 16.  
Regarding another issue with Claim 2, the Examiner contends that the Specification describes a method with respect to “a static surface model” that 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-14 & 16-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Examiner points to the rejection of Section 6 as the discussion therein is relevant in regards to this rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Regarding Claim 2
Claim 2 recites, “determining a mapping transformation function based on a plurality of reference locations”.  Claim 2 further claims the step of determining a mapping transformation function is “such that the reference locations are input to the mapping transformation function and the corresponding constant locations are an output”.  The claim language is confusing as to how the mapping transformation function can be used to determine itself.  In other words, the claim language is directed to determining a mapping transformation function by inputting reference locations into the mapping transformation function.  The 
The Examiner contends it is also not understood what “a static surface model” is referring to.  It is understood that the static model of the reference medical device reference to the medical device disposed in a body.  However there is no tie within the claims as to what the static surface model is in relation to the other claimed elements.  In order to advance, prosecution the Examiner is assuming the static surface mode is the heart based on the disclosure of the Applicant 
The Examiner understands that the invention of the Applicant can be summarized as a fixed reference catheter still has motion artifacts with a static model of the heart.  The relationship of the motion between the static mode of the heart and the fixed reference catheter is defined by solving a mapping function transformation.  The mapping transformation function between the fixed reference catheter and the static model of the heart is then applied to the positional medical device (Para 41 & 0043-0044).  The Examiner contends that the claim language after the step of “determine the motion compensated location associated with a first node and a second node on the positional medical device” is understood but the steps to reach that point are not clear or definite.
Regarding Claim 3

Regarding Claim 16
The Examiner contends it is also not understood what “a static surface model” is referring to.  It is understood that the static model of the reference medical device reference to the medical device disposed in a body.  However there is no tie within the claims as to what the static surface model is in relation to the other claimed elements.  The Examiner had interpreted the static surface model to be a endocardial tissue.  
Claim 16 recites, “determine a mapping transformation function based on a plurality of reference locations”.  Claim 16 further claims the step of determine a mapping transformation function is “such that the reference locations are input to the mapping transformation function and the corresponding constant locations are an output”.  The claim language is confusing as to how the mapping transformation function can be used to determine itself.  In other words, the claim language is directed to determining a mapping transformation function by inputting reference locations into the mapping transformation function.  The question is how can the mapping transformation function be determine when the step of determining it is to input reference locations into it.  It is the understanding of the Examiner that the mapping transformation is solved by inputting the 
The Examiner understands that the invention of the Applicant can be summarized as a fixed reference catheter still has motion artifacts with a static model of the heart.  The relationship of the motion between the static mode of the heart and the fixed reference catheter is defined by solving a mapping function transformation.  The mapping transformation function between the fixed reference catheter and the static model of the heart is then applied to the positional medical device (Para 41 & 0043-0044).  The Examiner contends that the claim language after the step of “determine the motion compensated location associated with a first node and a second node on the positional medical device” is understood but the steps to reach that point are not clear or definite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2-14 & 16-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim analysis
Independent Claim 2 has been amended and is generally directed to a method for determining a motion compensated location associated with a positional medical device.   The method is performed with a computer system (Page 11, Para 0033 of the Specification as original filed).  Dependent claims are directed to using thin plate splines algorithm (Claim 8) and that the reference nodes are electrodes (Claim 7).  More specifically, given the claim amendments and the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as a fixed reference catheter still has motion artifacts with a static model of the heart.  The relationship of the motion between the static mode of the heart and the fixed reference catheter is defined by solving a mapping function transformation.  The mapping transformation function between the fixed reference catheter and the static model of the heart is then applied to the positional medical device (Para 41 & 0043-0044).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a mapping transformation function and determining the motion compensated location.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a mapping transformation function.   The step of receiving, inputting and defining are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a mapping transformation function.  The judicial exception is a set of instructions for receiving, inputting and defining data and 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a motion compensated location.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of applying the mapping transformation function to the positional medical device, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, 
With respect to dependent claims 3-10, these claims provide for electrodes and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a mapping transformation function and determining the motion compensated location.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 2-10 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Claims 16-22 are similarly directed towards a method of determining a motion compensated location.  Thus similar analysis to Claim 2 is applied to Claim 16.  Based upon an analysis with respect to the claim as a whole, Claims 16-22 do not recite 

Independent Claim 11 has been amended and is generally directed to a method for determining a motion compensated location associated with a positional medical device.   The method is performed with a computer system (Page 11, Para 0033 of the Specification as original filed).  Dependent claims are directed to the secondary reference nodes are electrodes (Claim 12).  More specifically, given the claim amendments and the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as a fixed reference catheter still has motion artifacts with a static model of the heart.  The relationship of the motion between the static mode of the heart and the fixed reference catheter is defined by solving a mapping function transformation.  The mapping transformation function between the fixed reference catheter and the static model of the heart is then applied to the positional medical device (Para 41 & 0043-0044).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a position of a reference node within the body and interpolating the location of the point in the body.  Thus, such steps would be found patent ineligible.

Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply mapping a location of a point within a body.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of position determined through a magnetic position sensor, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, 
With respect to dependent claims 12-13, these claims provide for electrodes and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of mapping a location of a point within a body.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 11-114 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari (U.S. Patent Application 2006/0241401 A1) and incorporated by reference Pfeiffer et al. (U.S. Patent 5,899,860) and further in view of Deman et al. (U.S. Patent 6,674,916 B1).
Claim 11:  Govari teaches:
a method for mapping a location of a point within a body (Abstract)

the reference node being an origination point [raw location of reference electrode] (Page 3, Para 0063)
locating a position of a plurality of secondary reference nodes [external reference point /patches] (Figure 1, Element 32, 34 & 36) relative to the positional reference node (Page 3, Para 0063-0064) 
wherein the position of at least one of the reference node and secondary reference nodes are determined through an electrode sensor (Page 2, Para 0044-0045) and mapping transformation the location of the point in the body through mapping of an element, the element being co-located with the point in the body (corrected calculated locations after application of the correction factor) (Page 1, Para 0018-0019); and
wherein the transformation step comprises [correction factor] (Page 1, Para 0014) aligning the element relative to at least one of the secondary reference nodes and the reference node [multiple electrodes] (Page 2, Para 44 and Page 1, Para 0016)
Govari fails to a magnetic position sensor within the cited embodiment.  However, Pfeiffer teaches wherein the position of at least one of the positional reference node and secondary reference nodes are determined through a magnetic position sensor (Page 1, Para 0005; incorporated by reference Pfeiffer et al. (U.S. Patent 5,899,860) in Col. 5, Line 54-58) as a well-known and understood alternative expedient within the art of position sensing (Col. 5, Line 54-58).  Pfeiffer teaches wherein the position of at least one of the reference node and secondary reference nodes is 
The Examiner finds that the substituted components (magnetic position sensor) and their functions (position sensing) were known in the art as taught by Pfeiffer (Col. 5, Line 54-58)  
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as taught by Pfeiffer (Col. 5, Line 54-58)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Govari to replace electrodes of Govari with the magnetic position sensor as taught by Pfeiffer that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as taught by Pfeiffer (Col. 5, Line 54-58)

The secondary reference is analogous art because the reference is from the same field of endeavor as the claimed invention with a method and apparatus for determining the position of a catheter inside the body of a patient (Abstract)
	Govari fails to teach interpolation.
	However, Deman teaches interpolation between target points and registered rigid objects (Col. 7, Line 66 – Col. 8, Line 16) in order to have a new and improved registration technique (Col. 2, Line 16-18) as the prior art methods result in less than optimal image space registration of the surgical tool with respect to the nearby anatomy and/or inaccurate visualization of the relative spatial relationship between the surgical tool and the nearby anatomy (Col. 2, Line 9-15).
The tertiary reference is analogous art because the reference is from the same field of endeavor as the claimed invention as computing transformations in medical imaging (Abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Govari and Pfeiffer to include interpolation as taught by Deman in order to have a new and improved registration technique (Col. 2, Line 16-18) as the prior art methods result in less than optimal image space registration of the surgical tool with respect to the nearby anatomy and/or inaccurate visualization of the relative spatial relationship between the surgical tool and the nearby anatomy (Col. 2, Line 9-15).

Claim 12:  Govari teaches wherein the plurality of secondary reference nodes are electrodes aligned on a single catheter (Figure 2, Element 42 and Page 3, Para 0045).
Claim 13:  Govari teaches wherein the plurality of secondary electrodes are aligned on separate catheters (Figure 2, Element 42 and Page 3, Para 0042 & 0044-0045).
Claim 14:  Govari teaches wherein the position of both the reference node and secondary reference nodes are determined through measuring at least one potential gradient [measure a first impedance] passing through the body (Page 2, Para 0042).

Response to Arguments
Applicant’s arguments, see Page 2, filed 05/25/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Objection of the Claim has been withdrawn.  
Applicant’s arguments, see Page 8, filed 05/25/2021, with respect to 35 U.S.C. § 112, second paragraph with respect to Claim 2 have been fully considered.  The following is an analysis of the persuasiveness of the arguments.   
Regarding Claim 2, the Examiner stated, “said coordinate system” was not understood.  The Applicant addressed the Claim objection regarding this claimed element.  The rejection regarding this aspect of the Claim 2 is withdrawn.
Regarding Claim 2, the Examiner stated, “a static surface model” was not understood.  The Applicant countered that it is not required to specify what anatomical structure that the “static surface model” corresponds to.  The Examiner respectfully contends that the Applicant is required to tie the claimed element of a static surface model to something.  It is understood that the static model of the reference medical device reference to the medical device disposed in a body.  However there is no tie within the claims as to what the static surface model is in relation to the other claimed elements.  The Examiner had interpreted the static surface model to be a heart.  However, it is understood that an appropriate interpretation can be other compatible body organs.  Although, the Examiner notes that the Disclosure enables the body organ being a heart and does not enable for other organs such as a brain or kidney. 
Regarding Claim 2, the Examiner address the issue with the “thereby” clause.  The Applicant removed the “thereby”, however, as explained above simply removing the “thereby” clause will not simply resolve the issues that exist in understanding the claim.  The specific rejection to the “thereby” clause has been removed but does resolve the other pending 112 rejection issues.

Regarding Claim 2, the Applicant presented arguments that there is no requirement to positively recite any more elements in the claims.  The Examiner contends that such a suggestion as just a suggestion in order to overcome the 112(b) rejections of the claims.  The Applicant is welcome to address the rejection in the manner that the Applicant feels is the best.  The Examiner was demonstrating how the disconnected the claim language is from the disclosed invention.  Clarification is required in order to understand the claim language.  Additionally the Examiner notes that while the medical devices are disposed in a body, the medical device is not necessarily in motion as the medical device can be disposed within a dead body for example.

Applicant’s arguments, see Page 9-10, filed 05/25/2021, with respect to 35 U.S.C. § 103(a) rejections have been fully considered and are partially persuasive.  The 35 U.S.C. § 103(a) rejection of the claims has been partially withdrawn.  The 35 U.S.C. § 103 rejection of Claims 11-14 remains.  Regarding Claim 11, the Applicant submitted arguments that the prior art fails to teach the “aligning” limitation.  However, the Examiner respectfully disagrees.  Govari teaches, “The correction factor is applied to correct the calculated position” (Abstract).  The alignment is when the correction factor is applied.  The claim language requires aligning the second element relative to either the secondary reference nodes or the positional reference node.  Both nodes are not required in the correction (alignment) and the cited paragraphs in the rejection above 
The Examiner acknowledges that the Disclosure as originally filed is directed to an invention that overcomes the prior art as a whole.  The Examiner advices the Applicant to address the pending 35 U.S.C. § 112 rejections of record and if the claim language better aligns with the subject matter disclosed within the Specification, the Examiner contends the Applicant can move forward in prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willis et al. (U.S. Patent Application 2005/0203375 A1)
Agrafiotis et al. (U.S. Patent Application 2002/0091655 A1) – A method and computer product is presented for mapping n-dimensional input patterns into an m-dimensional space so as to preserve relationships that may exist in the n-dimensional space. A subset of the input patterns is chosen and mapped into the m-dimensional space using an iterative nonlinear mapping process. A set of locally defined neural networks is created, then trained in accordance with the mapping produced by the iterative process. Additional input patterns not in the subset are mapped into the m-dimensional space by using one of the local neural networks. In an alternative embodiment, the local neural networks are only used after training and use of a global neural network. The global neural network is trained in accordance with the mapping produced by the iterative process. Input patterns are initially projected into the m-dimensional space using the global neural network. Local neural networks are then used to refine the results of the global network. 
Willis (U.S. Patent Application 2006/0116575 A1) - Methods and systems for processing and/or superimposing a medical image of an anatomical body (e.g., a heart) with graphical information are provided. Reference elements and/or reference catheter are placed in contact with the anatomical body. A physical structure within a navigational coordinate system is located using the reference elements and/or reference catheter. An image reference within an image coordinate corresponding to the physical structure is located. Location of the image reference can be accomplished, e.g., by displaying the medical image and electronically marking the displayed image reference, or by automatically 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HB/           Examiner, Art Unit 3793                                                                                                                                                                                             
/Ashley K Buran/           Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://mathworld.wolfram.com/Transformation.html
        2 https://mathworld.wolfram.com/Map.html
        3 https://mathworld.wolfram.com/Function.html